                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

ROSALIND SPAIN                                      CIVIL ACTION NO. 19-cv-0262

VERSUS                                              JUDGE FOOTE

LOUISIANA CVS PHARMACY, ET AL                       MAGISTRATE JUDGE HORNSBY


                               MEMORANDUM ORDER

       Defendants removed this case based on an assertion of diversity jurisdiction, which

puts the burden on them to show by a preponderance of the evidence that the amount in

controversy exceeds $75,000. Defendants point to Plaintiff’s allegations that she slipped

and fell and suffered injuries that included facial abrasion, cervical strain, and head injury

(unspecified). Plaintiff’s petition also seeks various categories of damages, as is standard

in most personal injury petitions.

       Defendants do not provide any additional facts regarding Plaintiff’s injuries,

medical care, settlement demands, or other information relevant to damages. The mere

recitation in a petition of the standard categories of damages sought is ordinarily not

sufficient to meet the removing party’s burden. Carr v. Mayclin, 2018 WL 4839236 (W.D.

La. 2018). It may be that the petition has enough facts to make it facially apparent that the

amount in controversy element is met, but there is certainly room for reasonable minds to

differ. Accordingly, the removing defendants will be allowed until March 18, 2019 to file

an amended notice of removal and attempt to set forth additional facts in support of their

burden. Doing so may avoid the fate of parties in cases such as Simon v. Walmart Stores,
Inc., 193 F.3d 848 (5th Cir. 1999), where the case was tried to a jury verdict but thrown

out of federal court by the Fifth Circuit because the notice of removal was lacking with

respect to the amount in controversy. The court will assess the pleadings after the deadline

and make a final determination of whether the removing parties have met their burden or

whether the case should be remanded.

        THUS DONE AND SIGNED in Shreveport, Louisiana, this 5th day of March,

2019.




                                        Page 2 of 2
 
